      Case 1:20-cv-00415-NONE-SAB Document 15 Filed 08/18/20 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DANIEL L. SNOWDEN,                              )   No. 1:20-cv-00415-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATIONS
                                                     )
14                                                   )   (Doc. No. 14)
     W. SULLIVAN, et al.,
                                                     )
15                                                   )
                    Defendants.                      )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Daniel L. Snowden is proceeding pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge
20   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On June 26, 2020, the assigned magistrate judge screened plaintiff’s first amended complaint
22   and found that plaintiff stated a cognizable claim for deliberate indifference against Defendants Angel
23   Ribera and Jerrick Block. (Doc. No. 11.) However, plaintiff was advised that he failed to state a
24   cognizable claim against Defendants Sullivan and Schuyler. (Id.) Therefore, plaintiff was advised that
25   he could file an amended complaint or a notice of intent to proceed on the claim found to be
26   cognizable. (Id.)
27          On July 9, 2020, Plaintiff notified the Court of his intent to proceed on the claim of deliberate
28   indifference against Defendants Angel Ribera and Jerrick Block. (Doc. No. 12.)
                                                         1
       Case 1:20-cv-00415-NONE-SAB Document 15 Filed 08/18/20 Page 2 of 2



1           Accordingly, on July 14, 2020, the magistrate judge filed findings and recommendations,

2    recommending that the claims in plaintiff’s first amended complaint be dismissed, except for the claim

3    of deliberate indifference against Defendants Angel Ribera and Jerrick Block. (Doc. No. 14.) The

4    judge further recommended that Defendants Sullivan and Schuyler be dismissed. (Id.) The findings

5    and recommendations were served on the parties and provided fourteen (14) days to file objections

6    thereto. (Id. at 2.) Plaintiff has not filed objections and the time do so has passed.

7           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a de

8    novo review of this case. Having carefully reviewed the file, the court finds the findings and

9    recommendations to be supported by the record and proper analysis.

10          Accordingly,

11            1.    The findings and recommendations issued on July 14, 2020 (Doc. No. 14) are adopted

12                  in full;

13            2.    The claims in plaintiff’s first amended complaint are dismissed, except for claim of

14                  deliberate indifference against Defendants Angel Ribera and Jerrick Block;

15            3.    Defendants Sullivan and Schuyler are dismissed; and,

16            4.    This case is referred back to the assigned magistrate judge for further proceedings.

17
18   IT IS SO ORDERED.

19      Dated:     August 17, 2020
20                                                      UNITED STATES DISTRICT JUDGE

21
22
23
24
25
26
27
28

                                                          2
